Case 2:18-cv-00041-JRG-RSP Document 115 Filed 05/13/19 Page 1 of 1 PageID #: 1358



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   UNILOC USA, INC.,            and   UNILOC       §
   LUXEMBOURG, S.A.,                               §
                                                   §
   v.                                              §
                                                   §          Case No. 2:18-CV-00041-JRG-RSP
   SAMSUNG ELECTRONICS AMERICA,                    §
   INC. and SAMSUNG ELECTRONICS CO.                §
   LTD.                                            §
                                                   §

                                               ORDER

         Before the Court is Plaintiff’s motion to dismiss pursuant to Federal Rule of Civil

   Procedure 41(a)(2) (Dkt. No. 92). Plaintiff’s motion indicates that Plaintiff seeks to voluntarily

   dismiss this action with prejudice with respect to accused products as of April 11, 2019 and

   dismissal of Defendants’ declaratory judgment counterclaims without prejudice. Id. At the May
      .
   10, 2019 hearing before Magistrate Judge Payne, Plaintiff’s counsel clarified that Plaintiff was

   seeking a dismissal with prejudice of this action with no time limitation. Therefore, Plaintiff’s

   motion to dismiss (Dkt. No. 92) is GRANTED.

         Accordingly, Plaintiff’s claims against Defendants are DISMISSED WITH

   PREJUDICE and Defendants’ counterclaims against Plaintiff are DISMISSED WITHOUT

   PREJUDICE for lack of subject matter jurisdiction. The Clerk is directed to close this case.

         SIGNED this 19th day of December, 2011.
        So ORDERED and SIGNED this 13th day of May, 2019.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE
